                Case 16-10971-LSS               Doc 2111      Filed 12/20/18         Page 1 of 2



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                            Chapter 11

VRG LIQUIDATING, LLC, et al.,1                                    Case No. 16-10971 (LSS)

                                   Debtors.                       (Jointly Administered)

                                                                  Related Docket No. 2093

SC LIQUIDATING 2, LLC f/k/a SPORT
CHALET, LLC,

                                   Plaintiff,

                 v.

Quality Trailer Products, LP                                       Adv. Proc. No. 18-50387 (LSS)
                                                                   Related Docket No. 14

Logitech, Inc.; Jaybird LLC                                        Adv. Proc. No. 18-50695 (LSS)
                                                                   Related Docket No. 9

Luxottica USA LLC                                                  Adv. Proc. No. 18-50696 (LSS)
                                                                   Related Docket No. 9

Marucci Sports, LLC                                                Adv. Proc. No. 18-50702 (LSS)
                                                                   Related Docket No. 10

Penske Logistics LLC,                                              Adv. Proc. No. 18-50388 (LSS)
                                                                   Related Docket No. 22

Employbridge, LLC d/b/a Select Staffing                            Adv. Proc. No. 18-50394 (LSS)
                                                                   Related Docket No. 22

                                   Defendants.



1
  The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows:
VRG Liquidating, LLC (f/k/a Vestis Retail Group, LLC) (1295); VRF Liquidating, LLC (f/k/a Vestis Retail
Financing, LLC) (9362); EMSOC Liquidating, LLC (f/k/a EMS Operating Company, LLC) (2061); VIH
Liquidating, LLC (f/k/a Vestis IP Holdings, LLC) (2459); BS Liquidating, LLC (f/k/a Bob’s Stores, LLC) (4675);
EMSA Liquidating, LLC (f/k/a EMS Acquisition LLC) (0322); SC Liquidating 2, LLC (f/k/a Sport Chalet, LLC)
(0071); SCVS Liquidating, LLC (f/k/a Sport Chalet Value Services, LLC) (7320); and SCTS Liquidating, LLC
(f/k/a Sport Chalet Team Sales, LLC) (8015). The Debtors’ executive headquarters are located at 160 Corporate
Court, Meriden, CT 06450.
                  Case 16-10971-LSS             Doc 2111        Filed 12/20/18       Page 2 of 2



        ORDER GRANTING DEBTORS’ SECOND OMNIBUS MOTION PURSUANT
        TO FED. R. BANKR. P. 9019 FOR AN ORDER APPROVING SETTLEMENTS

                    Upon consideration of the Debtors’ Second Omnibus Motion Pursuant to Fed. R.

Bankr. P. 9019 for an Order Approving Settlements (the “Motion”);2 and the notice of the

Motion having been adequate; and sufficient legal and factual bases existing for the relief

requested, and the Court having jurisdiction to consider the Motion pursuant to 28 U.S.C.

§§ 1334 and 157(b)(2); and the Court finding that the settlement agreements were negotiated at

arm’s length and entered into in good faith by the parties and the consideration to be received by

the estates is fair and reasonable, it is hereby

                    ORDERED that the Motion is GRANTED, and the settlement agreements

attached as Exhibits A through F to the Motion are hereby approved pursuant to Bankruptcy

Rule 9019; and it is further

                    ORDERED that the Court retains jurisdiction with respect to all matters arising

from or related to the implementation, interpretation, and enforcement of this Order.




2
    Capitalized terms not otherwise defined herein shall have the same meanings given to them in the Motion.
          Dated: December 20th, 2018                            LAURIE SELBER SILVERSTEIN
          Wilmington, Delaware                                  UNITED STATES BANKRUPTCY JUDGE
